



EXHIBIT 10.5
CHANGE OF CONTROL AGREEMENT
This Change of Control Agreement (this "Agreement"), dated as of March 11, 2014
is between Outerwall Inc. and its subsidiaries and affiliates (collectively the
"Employer"), and James Gaherity (the "Employee").
The Compensation Committee (the “Committee”) of the Board of Directors (the
"Board") of the Employer has determined that it is in the best interests of the
Employer and its stockholders to ensure that the Employer will have the
continued dedication of the Employee, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined in Appendix A to this Agreement,
which is incorporated herein by this reference) of the Employer. The Committee
believes it is imperative to diminish the inevitable distraction of the Employee
arising from the personal uncertainties and risks created by a pending or
threatened Change of Control, to encourage the Employee's full attention and
dedication to the Employer currently and in the event of any threatened or
pending Change of Control, to encourage the Employee's willingness to serve a
successor in an equivalent capacity, and to provide the Employee with reasonable
compensation and benefits arrangements in the event that a Change of Control
results in the Employee's loss of equivalent employment.
In order to accomplish these objectives, the Committee has caused the Employer
to enter into this Agreement.
1.
EMPLOYMENT

1.1
Certain Definitions

(a) "Effective Date" shall mean the first date during the Change of Control
Period (as defined in Section 1.1(b)) on which a Change of Control occurs.
(b) "Change of Control Period" shall mean the period commencing on the date of
this Agreement and ending on the second anniversary of the date the Employer
gives notice to the Employee that the Change of Control Period shall be
terminated.
1.2
Employment Period

The Employer hereby agrees to continue the Employee in its employ or in the
employ of its affiliated companies, and the Employee hereby agrees to remain in
the employ of the Employer or its affiliated companies, in accordance with the
terms and provisions of this Agreement, for the period commencing on the
Effective Date and ending two years after such date. (the "Employment Period").
1.3
Duties, Authority, and Responsibility

During the Employment Period, the Employee's duties, authority and
responsibilities shall be at least reasonably commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 90‑day period immediately preceding the Effective Date.
1.4
Employment Status

If prior to the Effective Date the Employee's employment with the Employer or
its affiliated companies terminates, then the Employee shall have no further
rights under this Agreement.
2.
ATTENTION AND EFFORT

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Employee is entitled, the Employee will devote all of his
professional productive time, ability, attention and effort to the business and
affairs of the Employer and the discharge of the responsibilities assigned to
him hereunder, and will use his best efforts to perform faithfully and
efficiently such responsibilities.





--------------------------------------------------------------------------------





3.
COMPENSATION

During the Employment Period, the Employer agrees to pay or cause to be paid to
the Employee, and the Employee agrees to accept in exchange for the services
rendered hereunder by him, the following compensation:
3.1
Salary

The Employee shall receive an annual base salary (the "Annual Base Salary"), at
least equal to the annual salary established by the Board prior to the Effective
Date for the fiscal year in which the Effective Date occurs. The Annual Base
Salary shall be paid in substantially equal installments and at the same
intervals as the salaries of other officers of the Employer are paid.
3.2
Bonus

Employee may be entitled to receive, in addition to the Annual Base Salary, an
annual bonus in an amount to be determined by the Board of Directors of the
Employer in its sole discretion.
3.3
Benefits

During the Employment Period, the Employee shall be entitled to participate,
subject to and in accordance with applicable eligibility requirements, in such
fringe benefit programs as shall be provided to other executive employees of the
Employer and its affiliated companies from time to time during the Employment
Period by action of the Board (or any person or committee appointed by the Board
to determine fringe benefit programs and other emoluments).
3.4
Expenses

During the Employment Period, the Employee shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by him in
accordance with the policies, practices and procedures of the Employer and its
affiliated companies in effect for the employees of the Employer and its
affiliated companies during the Employment Period or pursuant to an applicable
travel policy.
4.
TERMINATION

Employment of the Employee during the Employment Period may be terminated as
follows:
4.1
By the Employer or the Employee

Upon giving Notice of Termination (as defined below), the Employer may terminate
the employment of the Employee with or without Cause (as defined below), and the
Employee may terminate his employment for Good Reason (as defined below) or for
any reason, at any time during the Employment Period.
4.2
Automatic Termination

This Agreement and the Employee's employment during the Employment Period shall
terminate automatically upon the death or total disability of the Employee. The
Employee and the Employer hereby acknowledge that the Employee's presence and
ability to perform the duties specified in Section 1.3 hereof is of the essence
of this Agreement.
4.3
Notice of Termination

Any termination by the Employer or by the Employee during the Employment Period
shall be communicated by Notice of Termination to the other party given within
30 days. The term "Notice of Termination" shall mean a written notice which
(a) indicates the specific termination provision in this Agreement relied upon
and (b) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee's
employment under the provision so indicated. The failure by the Employer to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause shall not waive any right of the Employer hereunder or
preclude the Employer from asserting such fact or circumstance in enforcing the
Employer's rights hereunder.





--------------------------------------------------------------------------------





4.4
Date of Termination

During the Employment Period, "Date of Termination" means (a) if the Employee's
employment is terminated by reason of death, at the end of the calendar month in
which the Employee's death occurs, and (b) in all other cases, the later of
(i) five days after the date of personal delivery of or mailing of, as
applicable, the Notice of Termination, and (ii) the date on which the Employee
separates from service, within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the "Code"). The Employee's
employment and performance of services will continue during such five-day
period; provided, however, that the Employer may, upon notice to the Employee
and without reducing the Employee's compensation during such period, excuse the
Employee from any or all of his duties during such period.
5.
TERMINATION PAYMENTS

In the event of termination of the Employee's employment during the Employment
Period, all compensation and benefits set forth in this Agreement shall
terminate except as specifically provided in this Section 5.
5.1
Termination by the Employer for Other Than Cause or by the Employee for Good
Reason

If the Employer terminates the Employee's employment other than for Cause or the
Employee terminates his employment for Good Reason prior to the end of the
Employment Period, the Employee shall be entitled to:
(a) Receive payment of the following accrued obligations (the "Accrued
Obligations"):
(i) the Employee's Annual Base Salary through the Date of Termination to the
extent not theretofore paid;
(ii) the product of (x) the Annual Bonus payable with respect to the fiscal year
in which the Date of Termination occurs and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365; and
(iii) any compensation previously deferred by the Employee (together with
accrued interest or earnings thereon, if any) as such deferred compensation
becomes payable under the deferral plan, and any accrued vacation pay, in each
case to the extent not theretofore paid; and
(b) An amount as separation pay equal to the Employee's Annual Base Salary.
(c) If, as a result of the termination of the Employee’s employment, the
Employee and the Employee’s spouse and dependent children are eligible for and
timely (and properly) elect to continue coverage under the Employers’ group
health plans(s) in accordance with Code Section 4980B(f) (“COBRA”), the Employer
shall pay the premium for such coverage for a period of twelve (12) months
following the Date of Termination or until the Employee is no longer entitled to
COBRA continuation coverage under the Employer’s group health plan(s), whichever
period if shorter.
5.2
Termination for Cause or Other Than for Good Reason

If the Employee's employment shall be terminated by the Employer for Cause or by
the Employee for other than Good Reason during the Employment Period, this
Agreement shall terminate without further obligation to the Employee other than
the obligation to pay to the Employee his Annual Base Salary through the Date of
Termination plus the amount of any compensation previously deferred by the
Employee (as such deferred compensation becomes payable under the deferral
plan), in each case to the extent theretofore unpaid.
5.3
Termination Because of Death or Total Disability

If the Employee's employment is terminated by reason of the Employee's death or
total disability during the Employment Period, this Agreement shall terminate
automatically without further obligations to the Employee or his legal
representatives under this Agreement, other than for payment of Accrued
Obligations (which shall be paid to the Employee's estate or beneficiary, as
applicable in the case of the Employee's death).





--------------------------------------------------------------------------------





5.4
Payment Schedule

Payments under Section 5.1(a), 5.2 and 5.3 (other than payments of deferred
compensation, which shall be paid in accordance with the provisions of the plan
under which such compensation was deferred) shall be paid to the Employee in a
lump sum in cash within 30 days of the Date of Termination. Payments under
Section 5.1(b) shall be paid to Employee in twelve (12) equal monthly
installments, beginning with the month following the month containing the Date
of Termination and continuing for eleven (11) consecutive months thereafter. For
purposes of Code Section 409A, each installment payable pursuant to
Section 5.1(b) and this Section 5.4 shall be treated as a separate payment.
5.5
Good Reason

(a) For purposes of this Agreement, subject to Section 5.5(b), "Good Reason"
means the occurrence of any of the following events or conditions without the
Employee's express written consent:
(i) A diminution in the Employee's Annual Base Salary;
(ii) A diminution in the Employee's authority, duties or responsibilities as
contemplated by Section 1.3 hereof, excluding for this purpose reasonable
changes in particular duties and reporting responsibilities which may result
from the Employer becoming part of a larger business organization at some future
time provided that such changes in the aggregate do not result in a material
alteration in the Employee's authority, duties or responsibilities;
(iii) A relocation of the Employee's principal place of employment to a location
more than 50 miles from the Chicago metropolitan area, except for required
travel on the Employer's business to an extent substantially consistent with the
Employee's duties and responsibilities; or
(iv) Any other action or inaction by the Employer that constitutes a material
breach by the Employer of this Agreement.
(b) Notwithstanding any provision in this Agreement to the contrary, termination
of employment by the Employee will not be for Good Reason unless (i) the
Employee notifies the Employer in writing of the occurrence or existence of the
event or condition which the Employee believes constitutes Good Reason within 90
days of the occurrence or initial existence of such event or condition (which
notice specifically identifies such event or condition), (ii) the Employer fails
to remedy such event or condition within 30 days after the date on which it
receives such notice (the "Remedial Period"), and (iii) the Employee actually
terminates employment within 90 days after the expiration of the Remedial Period
and before the Employer remedies such event or condition. If the Employee
terminates employment before the expiration of the Remedial Period or after the
Employer remedies the event or condition (even if after the end of the Remedial
Period), then the Employee's termination will not be considered to be for Good
Reason.
5.6     Cause
For purposes of this Agreement, “Cause” means the occurrence of one or more of
the following events:
(a) Failure or refusal to carry out the lawful duties of the Employee or any
directions of the Board which are consistent with the duties to be performed by
the Employee;
(b) Violation by the Employee of a state or federal criminal law involving the
commission of a crime against the Employer or a felony;
(c) Current use by the Employee of illegal substances; deception, fraud,
misrepresentation or dishonesty by the Employee; any act or omission by the
Employee which substantially impairs the Employer’s business, good will or
reputation; or
(d) Any material violation of the confidentiality, non-competition and/or
non-solicitation provisions to which the Employee is bound.





--------------------------------------------------------------------------------





6.    REPRESENTATIONS, WARRANTIES AND OTHER CONDITIONS
In order to induce the Employer to enter into this Agreement, the Employee
represents and warrants to the Employer as follows:
6.1    No Violation of Other Agreements
The Employee represents that neither the execution nor the performance of this
Agreement by the Employee will violate or conflict in any way with any other
agreement by which the Employee may be bound.
6.2    Reaffirmation of Obligations
The Employee hereby acknowledges and reaffirms the Employee Proprietary
Information and Inventions Agreement previously executed by Employee.
6.3    Prior Agreements
The Employee hereby acknowledges that as of the date of this Agreement, this
Agreement sets forth the entire understanding between the Employee and the
Employer regarding the subject matter herein and supersedes all prior oral or
written agreements on the subject.
7.    CODE SECTION 409A
The Employer makes no representations or warranties to Employee with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
or any other legal requirement from Employee or any other person to the
Employer, any of its affiliates or any other person. The Employee, by executing
this Agreement, shall be deemed to have waived any claim against the Employer,
its affiliates and any other person with respect to any such tax, economic or
legal consequences. However, the parties intend that this Agreement and the
payments and other benefits provided hereunder shall be exempt from the
requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A‑1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A‑1(b)(9)(iii), or otherwise. To the extent
Code Section 409A is applicable to this Agreement (and such payments and
benefits), the parties intend that this Agreement (and such payments and
benefits) shall comply with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this Agreement to which Code
Section 409A applies, all references in this Agreement to termination of
Employee's employment are intended to mean Employee's "separation from service,"
within the meaning of Code Section 409A(a)(2)(A)(i). In addition, if the
Employee is a "specified employee," within the meaning of Code
Section 409A(a)(2)(B)(i), when the Employee separates from service, within the
meaning of Code Section 409A(a)(2)(A)(i), then to the extent necessary to avoid
subjecting Employee to the imposition of any additional tax under Code
Section 409A, amounts that would otherwise be payable under this Agreement
during the six-month period immediately following Employee's separation from
service shall not be paid to Employee during such period, but shall instead be
accumulated and paid to Employee (or, in the event of Employee's death,
Employee's estate) in a lump sum on the first business day following the earlier
of (a) the date that is six months after Employee's separation from service or
(b) Employee's death.
IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.





--------------------------------------------------------------------------------





OUTERWALL INC.
By:
/s/ Raquel Karls
 
Raquel Karls
Its
Chief Human Resources Officer
 
 
EMPLOYEE
 
/s/ James Gaherity
 
James Gaherity










--------------------------------------------------------------------------------





APPENDIX A TO
CHANGE OF CONTROL AGREEMENT
For purposes of this Agreement, a "Change of Control" shall mean:
(a)    A "Board Change" which, for purposes of this Agreement, shall have
occurred if individuals who, as of the date of this Agreement, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Employer's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person (as hereinafter defined) other than the Board; or
(b)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of (i) 20% or more of either (A) the then outstanding shares of Common Stock of
the Employer (the "Outstanding Employer Common Stock") or (B) the combined
voting power of the then outstanding voting securities of the Employer entitled
to vote generally in the election of directors (the "Outstanding Employer Voting
Securities"), in the case of either (A) or (B) of this clause (i), which
acquisition is not approved in advance by a majority of the Incumbent Directors,
or (ii) 33% or more of either (A) the Outstanding Employer Common Stock or
(B) the Outstanding Employer Voting Securities, in the case of either (A) or (B)
of this clause (ii), which acquisition is approved in advance by a majority of
the Incumbent Directors; provided, however, that the following acquisitions
shall not constitute a Change of Control: (w) any acquisition directly from the
Employer or in connection with an offering of the Employer pursuant to a
registration statement filed with and declared effective by the Securities and
Exchange Commission, (x) any acquisition by the Employer, (y) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Employer or any corporation controlled by the Employer or (z) any acquisition by
any corporation pursuant to a reorganization, merger or consolidation, if,
following such reorganization, merger or consolidation, the conditions described
in clauses (i), (ii) and (iii) of subsection (c) of this Appendix A are
satisfied; or
(c)    Consummation of a reorganization, merger or consolidation approved by the
stockholders of the Employer, in each case, unless, immediately following such
reorganization, merger or consolidation, (i) more than 60% of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Employer Common Stock
and the Outstanding Employer Voting Securities immediately prior to such
reorganization, merger or consolidation in substantially the same proportion as
their ownership immediately prior to such reorganization, merger or
consolidation of the Outstanding Employer Common Stock and the Outstanding
Employer Voting Securities, as the case may be, (ii) no Person (excluding the
Employer, any employee benefit plan (or related trust) of the Employer or such
corporation resulting from such reorganization, merger or consolidation and any
Person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 33% or more of the Outstanding Employer
Common Stock or the Outstanding Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 33% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Board at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation; or
(d)    Consummation of the following events approved by the stockholders of the
Employer (i) a complete liquidation or dissolution of the Employer or (ii) the
sale or other disposition of all or substantially all the assets of the
Employer, other than to a corporation with respect to which immediately
following such sale or other disposition, (A) more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Employer Common Stock and the Outstanding Employer Voting Securities immediately
prior to such sale or other disposition in substantially the same proportion as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Employer Common Stock and the Outstanding Employer Voting
Securities, as the case may be, (B) no Person (excluding the Employer, any
employee benefit plan (or related trust) of the Employer or such corporation and





--------------------------------------------------------------------------------





any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 33% or more of the Outstanding Employer
Common Stock or the Outstanding Employer Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 33% or more of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors of such corporation were
approved by a majority of the members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Employer.
Notwithstanding the foregoing, there shall not be a Change of Control if, in
advance of such event, the Employee agrees in writing that such event shall not
constitute a Change of Control.





